Citation Nr: 0301396	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  02-13 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel







INTRODUCTION

The veteran's active military service extended from June 
1963 to August 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  That rating decision denied 
service connection for a left knee disability.


REMAND

The veteran was scheduled for a hearing before the 
undersigned member of the Board at the Regional office in 
December 2002.  This is more commonly known as a Travel 
Board Hearing.  However, there was inclement weather which 
prevented the veteran from making it to the hearing.  The 
veteran has requested that he be scheduled for another 
hearing.  The Board finds that the veteran had good cause 
for missing his scheduled hearing.  As such, the case is 
REMANDED to the regional office (RO) for the following:


The RO should schedule the veteran for 
the requested Travel Board Hearing.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


